Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.  Claim 1 is amended; claims 2-3, 15-20 are withdrawn from consideration as being drawn to non-elected invasion, claims 4-5 and 8 are cancelled.  Accordingly, claims 1-3, 6-7 and 9-20 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections

Claim 1 is objected to because of the following informalities:  Claim 1 recites “acrylic polymer component is chosen from an acrylic ester-styrene copolymer” (line 4) and should read “alkyl acrylate-styrene copolymer” for internal consistency within the claims since there is reference only to alkyl acrylate and not to any other acrylic ester.  
Appropriate correction and/or clarification are required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 6-7 and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “acrylic polymer component is derived from an (C1-8)alkyl acrylate or is derived from an (C1-4)alkyl acrylate and styrene, such that the acrylic polymer component is chosen from an acrylic ester-styrene copolymer”.  While the recitation “such that the acrylic polymer component is chosen from an acrylic ester-styrene copolymer” implies that the copolymer comprises both an acrylic ester (i.e. alkyl acrylate) and styrene monomer, it is not clear as to why there is a reference to both (C1-8)alkyl acrylate and (C1-4)alkyl acrylate, since (C1-4)alkyl acrylate is encompassed by (C1-8)alkyl acrylate.  Additionally, dependent claim 10 in one embodiment comprises an acrylic polymer component that does not require the styrene monomer.  Hence, it is not clear if the claim is drawn to acrylic polymer component selected from acrylic ester-styrene copolymer comprising (C1-4)alkyl acrylate and styrene or alternatively polymer comprising a unit derived from (C1-8)alkyl acrylate but styrene being optional.  Examiner interprets the claims to require “styrene” monomer in the polymer component because of 
Claims 6-7 and 9-14 are subsumed by this rejection because of the dependence either directly or indirectly on independent claim 1.

Claim 13 recites the limitation "the adhesive promoters" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  There is a reference to “adhesion promoters” in claim 11 on which this claim is dependent and not “adhesive promoter”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claims 9 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 recites “resin comprises rosin … or aromatic-modified C5 hydrocarbon resin” and fails to further limit the scope of resin in independent claim 1 on which this claim is dependent.  Applicant may cancel the claim(s), amend the claim(s) to place the 
Claim 10 recites “acrylic polymer component chosen from a methacrylic ester-acrylic ester copolymer or an acrylic ester-styrene copolymer” and fails to further limit the scope of acrylic polymer component in independent claim 1 on which this claim is dependent.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

 Claim Rejections - 35 USC § 103

Claims 1, 6-7, 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US 2006/0084735 A1) in view of Koubek et al (US 5,545,472).
Prior to setting forth the rejection, it is noted that the recitation of "coating" in the preamble (cf. independent claim 1) is deemed to be a statement of purpose or intended use which is not seen to result in any structural difference between the instantly claimed invention and Takahashi et al in view of Kouhek et al and hence preamble fails to limit the claim. MPEP § 2111.02.
Regarding claim 1, Takahashi et al disclose a composition comprising a water-dispersion type acrylic polymer comprising butyl acrylate and 2-ethylhexyl acrylate (i.e. read on C4 and C8 alkyl acrylates in present claim 1) to which is added 30 parts of tackifying resin to 100 parts of the water-dispersion type polymer in terms of the solid matter (paragraphs 0103-0105) which reads on the amount of resin in present claim 1.  Examples of rosin based tackifying resins include rosins obtained by esterifying modified rosins including hydrogenated rosins (paragraph 0047) which reads on hydrogenated rosin esters in present claim 1.  The water-dispersion type acrylic pressure-sensitive 
Takahashi et al are silent with respect to the species of plasticizer and its amount.
However, Koubek et al teach a water redispersible adhesive and contain an aqueous styrene/acrylic polymer dispersion (abstract).  The adhesives may further comprise a plasticizer to modify the flexibility of the dried adhesive film.  Of these plasticizers dibenzoates are preferred (i.e. reads on the plasticizer in present claim 1).  The plasticizer is generally used in amounts of 2 to 30 percent based on the total weight of adhesive composition (col. 6, lines 36-61) which overlaps with the amount of plasticizer in present claim 1.  Case law holds that when the range of instant claims and that disclosed in prior art overlap, a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  Therefore, in light of the teachings in Koubek et al, case law, and given that Takahasi et al contemplate adding plasticizers to its adhesive composition, it would have been obvious to one skilled in art prior to the filing of present application to include plasticizer, of Koubek et al, such as dibenzoates, in the adhesive composition, of Takahashi et al, in overlapping amounts, for above mentioned advantages.
Regarding claim claims 6-7, examples of plasticizers in Koubek et al include diethylene glycol dibenzoate and dipropylene glycol dibenzoate (col. 6, lines 45-55).
Regarding claim 10, see 9a above.
Regarding claim 11, Takahashi et al teach that water-dispersion type acrylic pressure-sensitive adhesive can include filler, pigment, surfactant, and a light stabilizer (paragraph 0079).
Regarding claim 14, given that positively recited compositional limitations are met, it is the office’s position that the composition, of Takahashi et al in view of Koubek et al, would reasonably be expected to exhibit presently claimed property (i.e. tan δmax of 1.0 to 5.0 under the presently claimed measurement conditions).  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US 2006/0084735 A1) in view of Koubek et al (US 5,545,472) and Wada et al (US 7,312,265 B2).
The discussion with respect to Takahasi et al and Koubek et al in paragraph 9 above is incorporated here by reference.
Takahashi et al and Koubek et al are silent with respect to the species of resin.
However, Takashashi et al in the general disclosure teach that examples of rosin-based tackfying resins include ester compounds of rosins obtained by esterifying unmodified rosins and modified rosins including hydrogenated rosins with alcohols (paragraph 0047).  Additionally, Wada et al teach a pressure-sensitive adhesive composition comprising acrylic polymer and a tackifier resin (abstract).  See example 1, wherein the tackifier resins included in the acrylic pressure sensitive adhesive composition include polymerized rosin pentaerythritol ester and rosin glycerin ester (col. 11, lines 31-59) which read on the tackifying resin in present claim.  Therefore, in light of the teachings in Wada et al and give that Takahasi contemplate using tackifying resins such as ester compounds of rosins obtained by esterifying unmodified rosins and .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US 2006/0084735 A1) in view of Koubek et al (US 5,545,472) and Kondo et al (US 2006/0069200 A1).
The discussion with respect to Takahasi et al and Koubek et al in paragraph 9 above is incorporated here by reference.
Takahashi et al and Koubek et al are silent with respect to species of filler.
However, Kondo et al teach a acrylic adhesive composition comprising an acrylic polymer and an inorganic filler (abstract).  The inorganic filler improves heat resistance of the adhesive sheet.  The inorganic filler preferably has electrical insulating properties and higher level of elasticity than resins and suitable examples include powdered fillers such as silica, clay, mica and calcium carbonate (paragraph 0041).  Therefore, in light of the teachings in Kondo et al and given that Takahashi et al contemplate including fillers in its adhesive composition, it would have been obvious to one skilled in art prior to the filing of present invention, to include the fillers, of Kondo et al, in the adhesive composition, of Takahasi et al in view of Koubek et al, for above mentioned advantages.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US 2006/0084735 A1) in view of Koubek et al (US 5,545,472) and Yano et al (US 2008/0200613 A1).
The discussion with respect to Takahasi et al and Koubek et al in paragraph 9 above is incorporated here by reference.

However, Yano et al teach that a silane coupling agent and/or an adhesion promoter other than silane coupling agents may be incorporated in the curable composition.  The silane coupling agent produces marked adhesive property improving effects under non-primer or primer-treated conditions when the composition is applied to various adherend materials (paragraphs 0265-0268).  Case law holds that selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, in light of the teachings in Yano et al and case law, it would have been obvious to one skilled in art prior to the filing of present application, to include the adhesion promoter, of Yano et al, such as silane coupling agent, in the composition, of Takahashi et al in view of Koubek et al, for above mentioned advantages.

Response to Arguments

The rejections under 35 U.S.C. 102 and 103 as set forth in paragraph 4-7, of office action mailed 9/30/2020, are withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764